Citation Nr: 0828243	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-37 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative arthritis of the lumbosacral spine, prior to 
September 18, 2006.

2.  Entitlement to an initial rating in excess of 40 percent 
for degenerative arthritis of the lumbosacral spine, since 
September 18, 2006. 

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy involving the right lower extremity. 

4.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy involving the left lower extremity. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services

ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 until June 1991.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Board notes that the only issue certified for appellate 
review is entitlement to higher ratings for the degenerative 
arthritis of the lumbosacral spine.  The Board concludes, 
however, that jurisdiction over that issue also encompasses 
jurisdiction over the appropriate rating for the neurological 
manifestations of the spine disorder.  Accordingly, the 
Board's decision will also address the veteran's claims for 
ratings higher than 10 percent for right and left lower 
extremity radiculopathy.  

It appears that the veteran additionally may be raising a 
claim for entitlement to service connection for leg cramps 
secondary to his service-connected low back disability and a 
claim for an increased rating for stomach gastritis, claimed 
as a bleeding ulcer secondary to his service-connected low 
back disability.  However, these issues have not been 
previously adjudicated by the RO.  These issues are therefore 
referred back to the RO for further consideration.


FINDINGS OF FACT

1.  Prior to September 18, 2006, the veteran's low back 
disability has been manifested by subjective complaints of 
back pain; objective findings include forward flexion greater 
than 30 degrees but not greater than 60 degrees, no 
ankylosis, and no incapacitating episodes. 

2.  Since September 18, 2006, the veteran's low back 
disability has been manifested by subjective complaints of 
back pain; objective findings include no ankylosis, and no 
incapacitating episodes. 

3.  Throughout the rating period on appeal, the veteran's 
radiculopathy involving the right lower extremity has been 
productive of complaints of numbness; objectively, the 
evidence reveals no more than mild neurologic symptomatology.

4.  Throughout the rating period on appeal, the veteran's 
radiculopathy involving the left lower extremity has been 
productive of complaints of numbness; objectively, the 
evidence reveals no more than mild neurologic symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for degenerative arthritis of the lumbosacral spine 
prior to September 18, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
(DC) 5242 (2007).

2.  The criteria for an initial rating in excess of 40 
percent for degenerative arthritis of the lumbosacral spine 
since September 18, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5242 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for radiculopathy involving the right lower extremity 
have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.124a, 
DC 8521 (2007).

4.  The criteria for an initial rating in excess of 10 
percent for radiculopathy involving the left lower extremity 
have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.124a, 
DC 8521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to increased ratings for 
his degenerative arthritis of the lumbosacral spine and 
radiculopathy of the right and left lower extremities.  In 
cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board additionally acknowledges that in evaluating 
musculoskeletal disabilities, consideration must be given to 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Entitlement to a Rating in Excess of 20 Percent for 
Degenerative Arthritis of the Lumbosacral spine Prior to 
September 19, 2006

The veteran's disability is rated at 20 percent disabling 
pursuant to DC 5242 for degenerative arthritis of the spine.  
In order to warrant a higher rating, the evidence must show:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine (40 percent);  or, 
*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent); or,
*	unfavorable ankylosis of the entire spine (100 percent); 
or,
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months (40 
percent); or, 
*	objective neurological abnormalities, (Pursuant to Note 
(1)).

See 38 C.F.R. § 4.71a, DC 5242; General Rating Formula for 
Diseases and Injuries of the Spine.

The Board has reviewed the evidence of record and finds no 
support for the next-higher 40 percent rating during the 
period in question.  Indeed, upon VA examination in April 
2005, the veteran had forward flexion of the thoracolumbar 
spine from 0 to 50 degrees, active and passive.  Pain was 
noted from 30 to 50 degrees.  Although it was noted that the 
veteran's limitation of motion was due to pain, stiffness, 
and lack of endurance; with stiffness having a major 
functional impact, the veteran's range of motion upon 
repetition was still 0-40 degrees, falling within the range 
designated for a rating of 20 percent. 

A review of the April 2005 VA examination report does not 
indicate any ankylosis of the spine.  In fact, an April 2005 
x-ray noted that disc and joint spaces of the lumbosacral 
spine were intact.  While the Board acknowledges that a 
February 2006 radiological report noted lumbar spondylosis 
with facet degenerative changes from L3-L4 to L5-S1, 
ankylosis was not diagnosed. 

With respect to incapacitating episodes, the April 2005 VA 
examination report noted that the veteran's back condition 
had not caused any episodes of incapacitation requiring bed 
rest for 2 days in the past year.  As such, an increased 
rating due to ankylosis or incapacitating episodes is not 
warranted.  An "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.

Next, in addition to the VA examination report, private 
treatment records note complaints of back pain by the 
veteran.  For example, at the veteran's April 2005 VA 
examination he reported sharp pain over the lumbosacral 
spine.  Additionally, he reported using a cane to walk and a 
lumbar brace.  The veteran also reported low back pain in a 
February 2006 private treatment record.  A statement in 
support of his claim submitted in June 2006 described taking 
pain medication for his lumbar pain, because without doing so 
he would not be able to do anything. 

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to them through their senses.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the veteran's reports of 
back pain are consistent with the evidence of record and are 
found to be credible.  However, despite the complaints and 
findings of pain as noted above, the evidence does not 
establish additional functional impairment such to support 
the next-higher 40 percent evaluation. 

As the veteran has been awarded separate compensable ratings 
for his neurological manifestations, those will be discussed 
in turn below.  

In sum, a rating in excess of 20 percent is not warranted for 
any portion of the rating period prior to September 18, 2006.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Entitlement to a Rating in Excess of 40 Percent for 
Degenerative Arthritis of the Lumbosacral Spine Since 
September 18, 2006

The veteran's disability is rated at 40 percent disabling 
pursuant to DC 5242 for degenerative arthritis of the spine.  
In order to warrant a higher rating, the evidence must show:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent); or,
*	unfavorable ankylosis of the entire spine (100 percent); 
or,
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent); or, 
*	objective neurological abnormalities, (Pursuant to Note 
(1)).

See 38 C.F.R. § 4.71a, DC 5242; General Rating Formula for 
Diseases and Injuries of the Spine.

The Board has reviewed the evidence of record and finds no 
support for the next-higher 50 percent rating during the 
period in question.  Indeed, upon VA examination in October 
2006, it was noted that there was no ankylosis of the 
thoracolumbar spine.  Incapacitating episodes were not 
mentioned on the October 2006 VA examination report.  An 
"incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.

Next, the veteran complained of significant back pain at his 
October 2006 VA examination.  The report notes that the 
veteran had pain throughout his range of motion for flexion 
of his thoracolumbar spine.  The veteran stated that his pain 
was an 8 out of 10.  The report notes pain on active motion, 
passive motion and after repetitive use.  Additionally, the 
veteran complained of back pain in his July 2007 substantive 
appeal. 

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to them through their senses.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the veteran's reports of 
back pain are consistent with the evidence of record and are 
found to be credible.  However, despite the complaints and 
findings of pain as noted above, the evidence does not 
establish additional functional impairment such to support 
the next-higher 50 percent evaluation. 

As the veteran has been awarded separate compensable ratings 
for his neurological manifestations, those will be discussed 
in turn below.  

In sum, a rating in excess of 40 percent is not warranted for 
any portion of the rating period since September 18, 2006.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Increased Rating for Radiculopathy of the Right Lower 
Extremity

Note (1) of the general rating formula instructs the rater to 
separately evaluate any associated objective neurologic 
abnormalities under an appropriate Diagnostic Code.  In this 
vein, it is noted that throughout the rating period on 
appeal, the veteran has been assigned a separate 10 percent 
evaluation for radiculopathy of the right lower extremity 
associated with his service-connected degenerative arthritis 
of the lumbosacral spine, pursuant 38 C.F.R. § 4.124a, DC 
8521.  
Under DC 8521, a 10 percent rating is warranted for mild 
incomplete paralysis of the external popliteal nerve.  In 
order to be entitled to the next-higher 20 percent rating, 
the evidence must show moderate incomplete paralysis of the 
external popliteal nerve.   

Although the Board acknowledges the veteran's complaints of 
numbness, the Board finds no support for an evaluation in 
excess of 10 percent for the veteran's right lower extremity 
due to neurologic manifestations of his lumbar back 
disability.  

In so finding, it is noted that an April 2005 private 
treatment record notes chronic bilateral L5-S1 
radiculopathies, probably secondary to lumbar canal stenosis.  
An April 2005 VA examination report indicates a diagnosis of 
degenerative lumbosacral spine with bilateral L5-S1 
radiculopathies.  A February 2006 private electromyography 
report notes radiculopathy of either or both of the right 
L5/S1 roots level.  A motor exam within the October 2006 VA 
examination report showed 5/5 [full strength] right hip 
flexion, right hip extension, right knee extension, right 
ankle dorsiflexion, and right ankle plantar flexion strength.  
The examination report further noted right pinprick of 1/2, 
right light touch of 1/2, right position sense of 2/2, and 
normal reflexes on the right knee.  

The Board finds that the pertinent post-service evidence, as 
detailed above, reveals no more than mild neurologic 
manifestations of a lumbar spine disability.  The Board has 
considered whether staged ratings are appropriate, but finds 
no distinct time periods where the veteran's symptoms warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Increased Rating for Radiculopathy Left Lower Extremity

As discussed above, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code.  In this vein, it is noted that throughout 
the rating period on appeal, the veteran has been assigned a 
separate 10 percent evaluation for radiculopathy of the left 
lower extremity associated with his service-connected 
degenerative arthritis of the lumbosacral spine, pursuant 
38 C.F.R. § 4.124a, DC 8521.  

Under DC 8521, a 10 percent rating is warranted for mild 
incomplete paralysis of the external popliteal nerve.  In 
order to be entitled to the next-higher 20 percent rating, 
the evidence must show moderate incomplete paralysis of the 
external popliteal nerve.   

Although the Board acknowledges the veteran's complaints of 
numbness, the Board finds no support for an evaluation in 
excess of 10 percent for the veteran's left lower extremity 
due to neurologic manifestations of his lumbar back 
disability.  

In so finding, it is noted that an April 2005 private 
treatment record notes chronic bilateral L5-S1 
radiculopathies, probably secondary to lumbar canal stenosis.  
An April 2005 VA examination report indicates a diagnosis of 
degenerative lumbosacral spine with bilateral L5-S1 
radiculopathies.  A February 2006 private electromyography 
report notes evidence of multi-level left lower lumbosacral 
radiculopathy affecting at least the L4-S1 nerve roots, which 
is partially chronic.  A motor exam within the October 2006 
VA examination report showed 5/5 left hip flexion, left hip 
extension, left knee extension, left ankle dorsiflexion, and 
left ankle plantar flexion strength.  The examination report 
further noted left pinprick of 1/2, left light touch of 1/2, 
left position sense of 2/2, and normal reflexes on the left 
knee.  

The Board finds that the pertinent post-service evidence, as 
detailed above, reveals no more than mild neurologic 
manifestations of a lumbar spine disability.  The Board has 
considered whether staged ratings are appropriate, but finds 
no distinct time periods where the veteran's symptoms warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In conclusion, the veteran is entitled to a 10 percent 
evaluation throughout the rating period on appeal with 
respect to his claim for radiculopathy of his right lower 
extremity and his claim for radiculopathy of his left lower 
extremity.  An initial evaluation in excess of 10 percent for 
radiculopathy of either his right or left lower extremities 
is not warranted for any portion of the rating period on 
appeal; as moderate incomplete paralysis of the external 
popliteal nerve is not shown.  In reaching these conclusions, 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Moreover, the weight of evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

IV. VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in April 2005 
and October 2006, he was afforded formal VA examinations. The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 





	(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 20 percent for degenerative 
arthritis of the lumbosacral spine, prior to September 18, 
2006, is denied.

An initial rating in excess of 40 percent for degenerative 
arthritis of the lumbosacral spine, since September 18, 2006, 
is denied.

An initial evaluation in excess of 10 percent for 
radiculopathy involving the right lower extremity is denied. 

An initial evaluation in excess of 10 percent for 
radiculopathy involving the left lower extremity is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


